COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00264-CV


HMC HELICOPTER SERVICE, INC.                                       APPELLANT

                                           V.

WEBSTER CAPITAL FINANCE                                             APPELLEE
F/K/A CENTER CAPITAL
CORPORATION


                                       ------------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant's Motion To Dismiss.”       It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 29, 2011




                                      2